Title: To Thomas Jefferson from Wilson Cary Nicholas, 22 May 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir 
            Norfolk May 22d. 1804
          
          I arrived here on friday last, after all the information I have been able to collect I have determined to accept the place of collector of this port. I have had very great doubts whether I ought to do it, or not, there are strong reasons why I shou’d not, but it seems to be thought, by the republicans that I shou’d be able to do some service to the cause and I am sure if I do not, you wou’d be subjected to the solicitations of a great number of people who want the office. these considerations have determined me against my own judgement, as to what my personal interest wou’d dictate. I shall immediately enter upon the discharge of the duties of the office, and by the next mail make the necessary communications to the treasury department. I have only time to assure of the high sense that I entertain of the obligations that I am under to you and that I am your devoted
          
            W. C.  Nicholas 
          
        